DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The provisional application PRO 63/019,850 filed on 05/04/2020 is acknowledged.

Specification
The disclosure is objected to because of the following informalities (and appropriate corrections are required): 
In the statement: “a subset of resources to perform downlink shared channel rate matching around” (on Pages 2, 3, 4, 34, 36, 37, 39, 48, 49, 51, 52, and 56), the preposition “around” appears to be missing a subject. The following modification is suggested: “a subset of resources and perform downlink shared channel rate matching around the subset of resources”. 

Claim Objections
Claims 1, and 24 are objected to because of the following informalities:
In the statement: “a subset of resources to perform downlink shared channel rate matching around” (in Claim 1, Line 11-13 and in Claim 24, Line 7-9), the preposition “around” appears to be missing a subject. The following modification is suggested: “a subset of resources and perform downlink shared channel rate matching around the subset of resources”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou.

Regarding claim 1, Xu teaches an apparatus for wireless communication at a first user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory (Para. [0007]-Xu discloses an apparatus for wireless communications is described. The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be executable by the processor)  
wherein the first downlink control channel schedules a downlink shared channel in the time domain resources that overlaps with the resources of the control resource set in the time domain resources (Fig. 1 and 2. Para. [0079]-Xu discloses when RB overlapping occurs, ... PDCCH 215, which schedules the PDSCH 220);
determine, based at least in part on a location of the first downlink control channel within the resources of the control resource set, a subset of resources to perform downlink shared channel rate matching around (Fig. 2 and 3A. Para. [0084]-Xu discloses the UE 115-a may monitor the search space sets for the PDCCH candidates over CCEs, and may perform blind decoding for the PDCCH candidates 325, during which multiple decode attempts are carried out in the search spaces of the search space sets until the DCI is detected. Fig. 1 and 2. Para. [0081]-Xu discloses if a CORESET contains multiple segments (e.g., sets of CCEs) and a wideband DMRS is configured by the base station 105-a, the UE 115-a may perform PDSCH rate matching following the PDCCH 215 detection),
and process the downlink shared channel based at least in part on the downlink shared channel rate matching (Fig. 1 and 2. Para. [0081]-Xu discloses the UE 115-a may perform PDSCH rate matching following the PDCCH 215 detection).
Although Xu teaches the receive a first downlink control channel (Fig. 1 and 2. Para. [0079]-Xu discloses UE 115-a may receive the PDCCH 215, ... RBs of the CORESET in which the PDCCH 215 is configured), wherein the subset of resources includes the first downlink control channel (Para. [0093]-Xu discloses a first PDCCH candidate is detected and the UE 115-a identifies an AL ambiguity condition between the first PDCCH and a second PDCCH candidate. Para. [0005]-Xu discloses the first AL may correspond to a first set of control channel elements (CCEs) and the second AL may correspond to a second set of CCEs. Fig. 1. Para. [0034]-Xu discloses Base stations 105 may wirelessly communicate with UEs 115 via one or more base station antennas. Fig. 1. Para. [0034]-Xu discloses the UEs 115 described herein may be able to communicate with various types of base stations 105. (Please see also Para. [0041].)); Xu fails to explicitly teach and executable by the processor to cause the apparatus to: receive a first downlink control channel on resources of a control resource set in time domain resources, … wherein the subset of resources includes the first downlink control channel and at least a second downlink control channel for at least a second UE that is different than the first UE.
However, Papasakellariou explicitly teaches and executable by the processor to cause the apparatus to: receive a first downlink control channel on resources of a control resource set in time domain resources (Para. [0005]-Papasakellariou discloses to receive a physical downlink control channel (PDCCH) is provided. The method comprises receiving configuration information for a first control resource set that includes a number of symbols in a time domain),
wherein the subset of resources includes the first downlink control channel and at least a second downlink control channel for at least a second UE that is different than the first UE (Para. [0161]-Papasakellariou discloses when CCEs for PDCCH transmission to a first UE and CCEs for PDCCH transmission to a second UE overlap).
	Xu and Papasakellariou are both considered to be analogous to the claimed invention because they are in the same field of wireless communications, dealing with shared channel rate matching and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu to incorporate the teachings of Papasakellariou on downlink control channel and subsets, with a motivation to enhance system operation and throughput, and provide flexibility to support various applications. (Papasakellariou, Para. [0003]).

Regarding claim 16, Xu teaches an apparatus for wireless communication at a base station (Para. [0004]-Xu discloses a base station in wireless communication with a user equipment (UE) may transmit downlink control information (DCI) within a control resource set (CORESET) configured with a wideband DMRS or narrowband DMRS),
comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor (Para. [0007]-Xu discloses an apparatus for wireless communications is described. The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be executable by the processor)  
wherein the first downlink control channel schedules a first downlink shared channel in time domain resources that overlaps with the control resource set in the time domain resources (Fig. 1 and 2. Para. [0079]-Xu discloses when RB overlapping occurs, ... PDCCH 215, which schedules the PDSCH 220);
rate-match the first downlink shared channel around the first subset of resources and the second subset of resources (Fig. 2 and 3A. Para. [0084]-Xu discloses the UE 115-a may monitor the search space sets for the PDCCH candidates over CCEs, and may perform blind decoding for the PDCCH candidates 325, during which multiple decode attempts are carried out in the search spaces of the search space sets until the DCI is detected. Fig. 1 and 2. Para. [0081]-Xu discloses if a CORESET contains multiple segments (e.g., sets of CCEs) and a wideband DMRS is configured by the base station 105-a, the UE 115-a may perform PDSCH rate matching following the PDCCH 215 detection);
and wherein wireless resources for the first downlink shared channel are based at least in part on the rate-match of the first downlink shared channel around the first subset of resources and the second subset of resources (Fig. 1 and 2. Para. [0079]-Xu discloses a control region when RB overlapping occurs, the base station 105-a may dynamically configure the UE 115-a (e.g., via DCI) to rate match PDSCH 220 around PDCCH 215, which schedules the PDSCH 220).
Although Xu teaches the first downlink control channel of a first user equipment (UE) (Fig. 1 and 2. Para. [0079]-Xu discloses UE 115-a may receive the PDCCH 215, ... RBs of the CORESET in which the PDCCH 215 is configured), and transmit the first downlink control channel to the first UE (Para. [0093]-Xu discloses a first PDCCH candidate is detected and the UE 115-a identifies an AL ambiguity condition between the first PDCCH and a second PDCCH candidate. Para. [0005]-Xu discloses the first AL may correspond to a first set of control channel elements (CCEs) and the second AL may correspond to a second set of CCEs. Fig. 1. Para. [0034]-Xu discloses Base stations 105 may wirelessly communicate with UEs 115 via one or more base station antennas. Fig. 1. Para. [0034]-Xu discloses the UEs 115 described herein may be able to communicate with various types of base stations 105. (Please see also Para. [0041].)); Xu fails to explicitly teach to cause the apparatus to: determine a first subset of resources of a control resource set for a first downlink control channel of a first user equipment (UE) and a second subset of resources of the control resource set for a second downlink control channel of a second UE, … and transmit the first downlink control channel to the first UE, the second downlink control channel to the second UE, and the first downlink shared channel to the first UE.
However, Papasakellariou explicitly teaches to cause the apparatus to: determine a first subset of resources of a control resource set for a first downlink control channel of a first user equipment (UE) and a second subset of resources of the control resource set for a second downlink control channel of a second UE (Para. [0005]-Papasakellariou discloses to receive a physical downlink control channel (PDCCH) is provided. The method comprises receiving configuration information for a first control resource set that includes a number of symbols in a time domain),
and transmit the first downlink control channel to the first UE, the second downlink control channel to the second UE, and the first downlink shared channel to the first UE (Para. [0161]-Papasakellariou discloses when CCEs for PDCCH transmission to a first UE and CCEs for PDCCH transmission to a second UE overlap).
	Xu and Papasakellariou are both considered to be analogous to the claimed invention because they are in the same field of wireless communications, dealing with shared channel rate matching and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu to incorporate the teachings of Papasakellariou on downlink control channel and subsets, with a motivation to enhance system operation and throughput, and provide flexibility to support various applications. (Papasakellariou, Para. [0003]).

Regarding claim 24, Xu teaches a method for wireless communication at a first user equipment (UE) (Para. [0004]-Xu discloses improved methods, ... that support shared channel rate matching)  
wherein the first downlink control channel schedules a downlink shared channel in the time domain resources that overlaps with the resources of the control resource set in the time domain resources (Fig. 1 and 2. Para. [0079]-Xu discloses when RB overlapping occurs, ... PDCCH 215, which schedules the PDSCH 220);
determining, based at least in part on a location of the first downlink control channel within the resources of the control resource set, a subset of resources to perform downlink shared channel rate matching around (Fig. 2 and 3A. Para. [0084]-Xu discloses the UE 115-a may monitor the search space sets for the PDCCH candidates over CCEs, and may perform blind decoding for the PDCCH candidates 325, during which multiple decode attempts are carried out in the search spaces of the search space sets until the DCI is detected. Fig. 1 and 2. Para. [0081]-Xu discloses if a CORESET contains multiple segments (e.g., sets of CCEs) and a wideband DMRS is configured by the base station 105-a, the UE 115-a may perform PDSCH rate matching following the PDCCH 215 detection),
and processing the downlink shared channel based at least in part on the downlink shared channel rate matching (Fig. 1 and 2. Para. [0081]-Xu discloses the UE 115-a may perform PDSCH rate matching following the PDCCH 215 detection).
Although Xu teaches the comprising: receiving a first downlink control channel (Fig. 1 and 2. Para. [0079]-Xu discloses UE 115-a may receive the PDCCH 215, ... RBs of the CORESET in which the PDCCH 215 is configured), wherein the subset of resources include the first downlink control channel (Para. [0093]-Xu discloses a first PDCCH candidate is detected and the UE 115-a identifies an AL ambiguity condition between the first PDCCH and a second PDCCH candidate. Para. [0005]-Xu discloses the first AL may correspond to a first set of control channel elements (CCEs) and the second AL may correspond to a second set of CCEs. Fig. 1. Para. [0034]-Xu discloses Base stations 105 may wirelessly communicate with UEs 115 via one or more base station antennas. Fig. 1. Para. [0034]-Xu discloses the UEs 115 described herein may be able to communicate with various types of base stations 105. (Please see also Para. [0041].)); Xu fails to explicitly teach comprising: receiving a first downlink control channel on resources of a control resource set in time domain resources, … wherein the subset of resources include the first downlink control channel and at least a second downlink control channel for at least a second UE that is different than the first UE.
However, Papasakellariou explicitly teaches comprising: receiving a first downlink control channel on resources of a control resource set in time domain resources (Para. [0005]-Papasakellariou discloses to receive a physical downlink control channel (PDCCH) is provided. The method comprises receiving configuration information for a first control resource set that includes a number of symbols in a time domain),
wherein the subset of resources include the first downlink control channel and at least a second downlink control channel for at least a second UE that is different than the first UE (Para. [0161]-Papasakellariou discloses when CCEs for PDCCH transmission to a first UE and CCEs for PDCCH transmission to a second UE overlap).
	Xu and Papasakellariou are both considered to be analogous to the claimed invention because they are in the same field of wireless communications, dealing with shared channel rate matching and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu to incorporate the teachings of Papasakellariou on downlink control channel and subsets, with a motivation to enhance system operation and throughput, and provide flexibility to support various applications. (Papasakellariou, Para. [0003]).

Regarding claim 28, Xu teaches a method for wireless communication at a base station, (Para. [0006]-Xu discloses a method of wireless communications. Para. [0004]-Xu discloses a base station in wireless communication with a user equipment (UE) may transmit downlink control information (DCI) within a control resource set (CORESET) configured with a wideband DMRS or narrowband DMRS),
wherein the first downlink control channel schedules a first downlink shared channel in time domain resources that overlaps with the control resource set in the time domain resources (Fig. 1 and 2. Para. [0079]-Xu discloses when RB overlapping occurs, ... PDCCH 215, which schedules the PDSCH 220);
rate-matching the first downlink shared channel around the first subset of resources and the second subset of resources (Fig. 2 and 3A. Para. [0084]-Xu discloses the UE 115-a may monitor the search space sets for the PDCCH candidates over CCEs, and may perform blind decoding for the PDCCH candidates 325, during which multiple decode attempts are carried out in the search spaces of the search space sets until the DCI is detected. Fig. 1 and 2. Para. [0081]-Xu discloses if a CORESET contains multiple segments (e.g., sets of CCEs) and a wideband DMRS is configured by the base station 105-a, the UE 115-a may perform PDSCH rate matching following the PDCCH 215 detection);
and wherein wireless resources for the first downlink shared channel are based at least in part on the rate-matching (Fig. 1 and 2. Para. [0079]-Xu discloses a control region when RB overlapping occurs, the base station 105-a may dynamically configure the UE 115-a (e.g., via DCI) to rate match PDSCH 220 around PDCCH 215, which schedules the PDSCH 220).
Although Xu teaches the comprising: determining a first subset of resources of a control resource set for a first downlink control channel (Fig. 1 and 2. Para. [0079]-Xu discloses UE 115-a may receive the PDCCH 215, ... RBs of the CORESET in which the PDCCH 215 is configured), and transmitting the first downlink control channel to the first UE (Para. [0093]-Xu discloses a first PDCCH candidate is detected and the UE 115-a identifies an AL ambiguity condition between the first PDCCH and a second PDCCH candidate. Para. [0005]-Xu discloses the first AL may correspond to a first set of control channel elements (CCEs) and the second AL may correspond to a second set of CCEs. Fig. 1. Para. [0034]-Xu discloses Base stations 105 may wirelessly communicate with UEs 115 via one or more base station antennas. Fig. 1. Para. [0034]-Xu discloses the UEs 115 described herein may be able to communicate with various types of base stations 105. (Please see also Para. [0041].)); Xu fails to explicitly teach comprising: determining a first subset of resources of a control resource set for a first downlink control channel of a first user equipment (UE) and a second subset of resources of the control resource set for a second downlink control channel of a second UE, … and transmitting the first downlink control channel to the first UE, the second downlink control channel to the second UE, and the first downlink shared channel to the first UE.
However, Papasakellariou explicitly teaches comprising: determining a first subset of resources of a control resource set for a first downlink control channel of a first user equipment (UE) and a second subset of resources of the control resource set for a second downlink control channel of a second UE (Para. [0005]-Papasakellariou discloses to receive a physical downlink control channel (PDCCH) is provided. The method comprises receiving configuration information for a first control resource set that includes a number of symbols in a time domain),
and transmitting the first downlink control channel to the first UE, the second downlink control channel to the second UE, and the first downlink shared channel to the first UE (Para. [0161]-Papasakellariou discloses when CCEs for PDCCH transmission to a first UE and CCEs for PDCCH transmission to a second UE overlap).
	Xu and Papasakellariou are both considered to be analogous to the claimed invention because they are in the same field of wireless communications, dealing with shared channel rate matching and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu to incorporate the teachings of Papasakellariou on downlink control channel and subsets, with a motivation to enhance system operation and throughput, and provide flexibility to support various applications. (Papasakellariou, Para. [0003]).


Claims 2, 3, 17, 18, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of Harada et al. (US 20210243680 A1), hereinafter referenced as Harada.

Regarding claim 2, Xu in view of Papasakellariou teaches the apparatus of claim 1, wherein the instructions to determine are executable by the processor. 
Xu further teaches to cause the apparatus to: identify a plurality of search spaces within the control resource set (Fig. 2. Para. [0096]-Xu discloses identifying a size of a control region and locations of the common and UE-specific search space sets),
Although Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fails to explicitly teach each of the plurality of search spaces having a corresponding search space index; identify a first search space index associated with the first downlink control channel; and determine the subset of resources based at least in part on the first search space index.
However, Harada explicitly teaches each of the plurality of search spaces having a corresponding search space index (Para. [Abstract]-Harada discloses a search space that is able to be specified by bits in an index of a master information block (MIB) and information regarding a search space index associated with a given search space. (Please see Para. [0036]-[0050]));
identify a first search space index associated with the first downlink control channel (Para. [Abstract]-Harada discloses a receiver that receives configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space; and a processor that monitors downlink control information in the common search space based on the configuration information, wherein the configuration information includes information regarding a search space that is able to be specified by bits in an index of a master information block (MIB) and information regarding a search space index associated with a given search space);
and determine the subset of resources based at least in part on the first search space index (Fig. 1. Para. [0039]-Harada discloses the user terminal may determine a frequency resource for the CORESET for the SIB1 SS (for example, the number of consecutive resource blocks) and a time resource (for example, the number of consecutive symbols), based on 4 most significant bits (MSB) in the pdcch-ConfigSIB).
	Harada is considered to be analogous because it is in the same field of wireless communications, dealing with next-generation mobile communication systems.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Harada on downlink control information and search spaces, with a motivation to decrease latency, and improve data rates and throughput and, provide a user terminal and a radio base station that can appropriately control at least one of configuration of a common search space and monitoring of DCI in the common search space. (Harada, Para. [0009]).

Regarding claim 3, Xu in view of Papasakellariou, in further view of Harada teaches the apparatus of claim 2. Harada further teaches wherein the subset of resources includes a subset of the plurality of search spaces that have a search space index that is equal to or lower than the first search space index (Para. [0107]-Harada discloses the SIB1 SS is installed based on the pdcch-ConfigSIB1 in the MIB, whether the SIB1 SS is configured in a plurality of consecutive slots with a certain periodicity is controlled by the multiplexing pattern of the SSB and the CORESET (Please see also Takeda et al. (US 20190069314 A1), Para. [0091])).
	Harada is considered to be analogous because it is in the same field of wireless communications, dealing with next-generation mobile communication systems.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Harada on plurality of search spaces with indices, with a motivation to maximize network data rates and throughput and, provide a user terminal and a radio base station that can appropriately control at least one of configuration of a common search space and monitoring of DCI in the common search space. (Harada, Para. [0009]).

Regarding claim 17, Xu in view of Papasakellariou teaches the apparatus of claim 16, wherein the instructions to determine are executable by the processor. 
Xu further teaches to cause the apparatus to: identify a plurality of search spaces within the control resource set (Fig. 2. Para. [0096]-Xu discloses identifying a size of a control region and locations of the common and UE-specific search space sets),
Although Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fails to explicitly teach each of the plurality of search spaces having a corresponding search space index; identify a first search space index associated with the first downlink control channel; and determine both the first subset of resources and the second subset of resources based at least in part on the first search space index.
However, Harada explicitly teaches each of the plurality of search spaces having a corresponding search space index (Para. [Abstract]-Harada discloses a search space that is able to be specified by bits in an index of a master information block (MIB) and information regarding a search space index associated with a given search space. (Please see Para. [0036]-[0050]));
identify a first search space index associated with the first downlink control channel (Para. [Abstract]-Harada discloses a receiver that receives configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space; and a processor that monitors downlink control information in the common search space based on the configuration information, wherein the configuration information includes information regarding a search space that is able to be specified by bits in an index of a master information block (MIB) and information regarding a search space index associated with a given search space);
and determine both the first subset of resources and the second subset of resources based at least in part on the first search space index (Fig. 1. Para. [0039]-Harada discloses the user terminal may determine a frequency resource for the CORESET for the SIB1 SS (for example, the number of consecutive resource blocks) and a time resource (for example, the number of consecutive symbols), based on 4 most significant bits (MSB) in the pdcch-ConfigSIB).
	Harada is considered to be analogous because it is in the same field of wireless communications, dealing with next-generation mobile communication systems.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Harada on downlink control information and search spaces, with a motivation to decrease latency, and improve data rates and throughput and, provide a user terminal and a radio base station that can appropriately control at least one of configuration of a common search space and monitoring of DCI in the common search space. (Harada, Para. [0009]).

Regarding claim 18, Xu in view of Papasakellariou, in further view of Harada teaches the apparatus of claim 17. Harada further teaches wherein the second subset of resources is selected to have a second search space index that is lower than the first search space index (Para. [0107]-Harada discloses the SIB1 SS is installed based on the pdcch-ConfigSIB1 in the MIB, whether the SIB1 SS is configured in a plurality of consecutive slots with a certain periodicity is controlled by the multiplexing pattern of the SSB and the CORESET (Please see also Takeda et al. (US 20190069314 A1), Para. [0091])).
	Harada is considered to be analogous because it is in the same field of wireless communications, dealing with next-generation mobile communication systems.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Harada on plurality of search spaces with indices, with a motivation to maximize network data rates and throughput and, provide a user terminal and a radio base station that can appropriately control at least one of configuration of a common search space and monitoring of DCI in the common search space. (Harada, Para. [0009]).

Regarding claim 25, Xu in view of Papasakellariou teaches the method of claim 24. 
Xu further teaches wherein the determining comprises: identifying a plurality of search spaces within the control resource set (Fig. 2. Para. [0096]-Xu discloses identifying a size of a control region and locations of the common and UE-specific search space sets),
Although Xu in view of Papasakellariou teaches the method, Xu in view of Papasakellariou fails to explicitly teach each of the plurality of search spaces having a corresponding search space index; identifying a first search space index associated with the first downlink control channel; and determining the subset of resources based at least in part on the first search space index.
However, Harada explicitly teaches each of the plurality of search spaces having a corresponding search space index (Para. [Abstract]-Harada discloses a search space that is able to be specified by bits in an index of a master information block (MIB) and information regarding a search space index associated with a given search space. (Please see Para. [0036]-[0050]));
identifying a first search space index associated with the first downlink control channel (Para. [Abstract]-Harada discloses a receiver that receives configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space; and a processor that monitors downlink control information in the common search space based on the configuration information, wherein the configuration information includes information regarding a search space that is able to be specified by bits in an index of a master information block (MIB) and information regarding a search space index associated with a given search space);
and determining the subset of resources based at least in part on the first search space index (Fig. 1. Para. [0039]-Harada discloses the user terminal may determine a frequency resource for the CORESET for the SIB1 SS (for example, the number of consecutive resource blocks) and a time resource (for example, the number of consecutive symbols), based on 4 most significant bits (MSB) in the pdcch-ConfigSIB).
	Harada is considered to be analogous because it is in the same field of wireless communications, dealing with next-generation mobile communication systems.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Harada on downlink control information and search spaces, with a motivation to decrease latency, and improve data rates and throughput and, provide a user terminal and a radio base station that can appropriately control at least one of configuration of a common search space and monitoring of DCI in the common search space. (Harada, Para. [0009]).

Regarding claim 29, Xu in view of Papasakellariou teaches the method of claim 28. 
Xu further teaches wherein the determining comprises: identifying a plurality of search spaces within the control resource set (Fig. 2. Para. [0096]-Xu discloses identifying a size of a control region and locations of the common and UE-specific search space sets),
Although Xu in view of Papasakellariou teaches the method, Xu in view of Papasakellariou fails to explicitly teach each of the plurality of search spaces having a corresponding search space index; identifying a first search space index associated with the first downlink control channel; and determining both the first subset of resources and the second subset of resources based at least in part on the first search space index.
However, Harada explicitly teaches each of the plurality of search spaces having a corresponding search space index (Para. [Abstract]-Harada discloses a search space that is able to be specified by bits in an index of a master information block (MIB) and information regarding a search space index associated with a given search space. (Please see Para. [0036]-[0050]));
identifying a first search space index associated with the first downlink control channel (Para. [Abstract]-Harada discloses a receiver that receives configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space; and a processor that monitors downlink control information in the common search space based on the configuration information, wherein the configuration information includes information regarding a search space that is able to be specified by bits in an index of a master information block (MIB) and information regarding a search space index associated with a given search space);
and determining both the first subset of resources and the second subset of resources based at least in part on the first search space index (Fig. 1. Para. [0039]-Harada discloses the user terminal may determine a frequency resource for the CORESET for the SIB1 SS (for example, the number of consecutive resource blocks) and a time resource (for example, the number of consecutive symbols), based on 4 most significant bits (MSB) in the pdcch-ConfigSIB).
	Harada is considered to be analogous because it is in the same field of wireless communications, dealing with next-generation mobile communication systems.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Harada on downlink control information and search spaces, with a motivation to decrease latency, and improve data rates and throughput and, provide a user terminal and a radio base station that can appropriately control at least one of configuration of a common search space and monitoring of DCI in the common search space. (Harada, Para. [0009]).


Claims 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of Bagheri et al. (US 20190222400 A1), hereinafter referenced as Bagheri.

Regarding claim 4, Xu in view of Papasakellariou teaches the apparatus of claim 1. 
Although, Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fails to explicitly teach wherein the first downlink control channel and the second downlink control channel have different aggregation levels. 
However, Bagheri explicitly teaches wherein the first downlink control channel and the second downlink control channel have different aggregation levels (Fig. 4. Para. [0053]-Bagheri discloses the second PDCCH transmission 410 may use a different aggregation level than an aggregation level used for the first PDCCH transmission 408).
	Bagheri is considered to be analogous because it is in the same field of wireless communications, dealing with rate-matching a data transmission around resources.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Bagheri on downlink control channels and aggregation level, with a motivation to achieve maximum possible data rate per user, by rate-matching a data transmission around resources. (Bagheri, Para. [0005]).

Regarding claim 20, Xu in view of Papasakellariou teaches the apparatus of claim 16. 
Although, Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fails to explicitly teach wherein the first downlink control channel and the second downlink control channel have different aggregation levels. 
However, Bagheri explicitly teaches wherein the first downlink control channel and the second downlink control channel have different aggregation levels (Fig. 4. Para. [0053]-Bagheri discloses the second PDCCH transmission 410 may use a different aggregation level than an aggregation level used for the first PDCCH transmission 408).
	Bagheri is considered to be analogous because it is in the same field of wireless communications, dealing with rate-matching a data transmission around resources.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Bagheri on downlink control channels and aggregation level, with a motivation to achieve maximum possible data rate per user, by rate-matching a data transmission around resources. (Bagheri, Para. [0005]).


Claims 5, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of Bagheri et al. (US 20190222400 A1), hereinafter referenced as Bagheri, and further in view of He et al. (US 20190223164 A1), hereinafter referenced as He.

Regarding claim 5, Xu in view of Papasakellariou, and further in view of Bagheri teaches the apparatus of claim 4, wherein the instructions to determine are executable by the processor. 
Papasakellariou further teaches and determine the subset of resources based at least in part on a number of search spaces having a lower search space index than the identified largest space index (Para. [0172]-Papasakellariou discloses CCE indexes for PDCCH candidates with CCE aggregation levels that are smaller than a maximum one in a control resource set are determined relative to CCE indexes for PDCCH candidates with the largest CCE aggregation level in the control resource set. (Please see also He et al. (US 20190223164 A1), Para. [0004] and [0082].)),
and wherein the downlink shared channel is rate-matched around the subset of resources (Fig. 7. Para. [0086]-Papasakellariou Papa discloses rate matched to assigned time/frequency resources by rate matcher 730).
	Papasakellariou is considered to be analogous because it is in the same field of wireless communications, dealing with shared channel rate matching and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu and Bagheri to incorporate the teachings of Papasakellariou on downlink shared channel is rate-matching and search spaces, with a motivation to maximize throughput, and also provide flexibility to support various applications. (Papasakellariou, Para. [0003]).
Although, Xu in view of Papasakellariou, and further in view of Bagheri teaches the apparatus, Xu in view of Papasakellariou, and further in view of Bagheri fail to explicitly teach to cause the apparatus to: identify a largest search space index of one or more search space indices of one or more downlink control channels for the first UE based on a lowest aggregation level of the different aggregation levels.    
However, He explicitly teaches to cause the apparatus to: identify a largest search space index of one or more search space indices of one or more downlink control channels for the first UE based on a lowest aggregation level of the different aggregation levels (Para. [0028]-He discloses the PDCCH candidate with lower (or higher) AL and lower (or higher) PDCCH candidate index in the SS with lower or higher index can be selected. (Please see also Para. [0027] and [0109])).
	He is considered to be analogous because it is in the same field of wireless communications, dealing with techniques for physical downlink control channel. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou and Bagheri to incorporate the teachings of He on search space indices and downlink control channel, with a motivation to maximize throughput, and monitoring PDCCH candidates configured by the next generation NodeB (gNB) so that the most/optimal scheduling flexibility can be achieved. (He, Para. [0006]).

Regarding claim 6, Xu in view of Papasakellariou, and further in view of Bagheri teaches the apparatus of claim 4, wherein the instructions to determine are executable by the processor. 
Papasakellariou further teaches and determine the subset of resources based at least in part on a number of search spaces at each of the two or more different aggregation levels having a search space index at or below the indicated largest search space index of each of the two or more different aggregation levels (Para. [0172]-Papasakellariou discloses CCE indexes for PDCCH candidates with CCE aggregation levels that are smaller than a maximum one in a control resource set are determined relative to CCE indexes for PDCCH candidates with the largest CCE aggregation level in the control resource set),
and wherein the downlink shared channel is rate-matched around the subset of resources (Fig. 7. Para. [0086]-Papasakellariou Papa discloses rate matched to assigned time/frequency resources by rate matcher 730).
	Papasakellariou is considered to be analogous because it is in the same field of wireless communications, dealing with shared channel rate matching and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu and Bagheri to incorporate the teachings of Papasakellariou on downlink shared channel is rate-matching and search spaces at different aggregation level, with a motivation to maximize throughput, and also provide flexibility to support various applications. (Papasakellariou, Para. [0003]).
Although, Xu in view of Papasakellariou, and further in view of Bagheri teaches the apparatus, Xu in view of Papasakellariou, and further in view of Bagheri fail to explicitly teach to cause the apparatus to: identify a largest search space index of a plurality of search space indices for each of two or more different aggregation levels based at least in part on an indication provided in the first downlink control channel.    
However, He explicitly teaches to cause the apparatus to: identify a largest search space index of a plurality of search space indices for each of two or more different aggregation levels based at least in part on an indication provided in the first downlink control channel (Para. [0028]-He discloses the PDCCH candidate with lower (or higher) AL and lower (or higher) PDCCH candidate index in the SS with lower or higher index can be selected. (Please see also Para. [0027] and [0109])).
	He is considered to be analogous because it is in the same field of wireless communications, dealing with techniques for physical downlink control channel. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou and Bagheri to incorporate the teachings of He on search space indices and downlink control channel at different aggregation level, with a motivation to maximize throughput, and monitoring PDCCH candidates configured by the next generation NodeB (gNB) so that the most/optimal scheduling flexibility can be achieved. (He, Para. [0006]).

Regarding claim 21, Xu in view of Papasakellariou, and further in view of Bagheri teaches the apparatus of claim 20, wherein the instructions to determine are executable by the processor. 
Papasakellariou further teaches and determine the second subset of resources based at least in part on a number of search spaces having a lower search space index than the identified largest space index (Para. [0172]-Papasakellariou discloses CCE indexes for PDCCH candidates with CCE aggregation levels that are smaller than a maximum one in a control resource set are determined relative to CCE indexes for PDCCH candidates with the largest CCE aggregation level in the control resource set. (Please see also He et al. (US 20190223164 A1), Para. [0004] and [0082].)).
	Papasakellariou is considered to be analogous because it is in the same field of wireless communications, dealing with shared channel rate matching and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu and Bagheri to incorporate the teachings of Papasakellariou on search spaces for network resources, with a motivation to maximize throughput, and also provide flexibility to support various applications. (Papasakellariou, Para. [0003]).
Although, Xu in view of Papasakellariou, and further in view of Bagheri teaches the apparatus, Xu in view of Papasakellariou, and further in view of Bagheri fail to explicitly teach to cause the apparatus to: identify a largest search space index of one or more search space indices of one or more downlink control channels for the first downlink control channel based on a lowest aggregation level of the different aggregation levels.    
However, He explicitly teaches to cause the apparatus to: identify a largest search space index of one or more search space indices of one or more downlink control channels for the first downlink control channel based on a lowest aggregation level of the different aggregation levels (Para. [0028]-He discloses the PDCCH candidate with lower (or higher) AL and lower (or higher) PDCCH candidate index in the SS with lower or higher index can be selected. (Please see also Para. [0027] and [0109])).
	He is considered to be analogous because it is in the same field of wireless communications, dealing with techniques for physical downlink control channel. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou and Bagheri to incorporate the teachings of He on search space indices and downlink control channel with different aggregation level, with a motivation to maximize throughput, and monitoring PDCCH candidates configured by the next generation NodeB (gNB) so that the most/optimal scheduling flexibility can be achieved. (He, Para. [0006]).


Claims 7, 22, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of YUM et al. (US 20180175983 A1), hereinafter referenced as Yum.

Regarding claim 7, Xu in view of Papasakellariou teaches the apparatus of claim 1, wherein the instructions to determine are executable by the processor. 
Although, Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fails to explicitly teach to cause the apparatus to: receive a bitmap that indicates portions of the control resource set that are included in the subset of resources. 
However, Yum explicitly teaches to cause the apparatus to: receive a bitmap that indicates portions of the control resource set that are included in the subset of resources (Para. [0319]-Yum discloses the target resource may be transmitted in a bitmap form).
	Yum is considered to be analogous because it is in the same field of wireless communication system, dealing with channel state reporting. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Yum on channel state representation using bitmap, with a motivation to maximize throughput, and reduce base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems.. (Yum, Para. [0006]).

Regarding claim 22, Xu in view of Papasakellariou teaches the apparatus of claim 16, wherein the instructions to determine are executable by the processor. 
Although, Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fails to explicitly teach to cause the apparatus to: transmit a bitmap to at least the first UE that indicates portions of the control resource set that are included in the first subset of resources and the second subset of resources. 
However, Yum explicitly teaches to cause the apparatus to: transmit a bitmap to at least the first UE that indicates portions of the control resource set that are included in the first subset of resources and the second subset of resources (Para. [0319]-Yum discloses the target resource may be transmitted in a bitmap form).
	Yum is considered to be analogous because it is in the same field of wireless communication system, dealing with channel state reporting. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Yum on channel state representation using bitmap, with a motivation to maximize throughput, and reduce base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems.. (Yum, Para. [0006]).

Regarding claim 26, Xu in view of Papasakellariou teaches the method of claim 24. 
Although, Xu in view of Papasakellariou teaches the method, Xu in view of Papasakellariou fails to explicitly teach wherein the determining further comprises: receiving a bitmap that indicates portions of the control resource set that are included in the subset of resources. 
However, Yum explicitly teaches wherein the determining further comprises: receiving a bitmap that indicates portions of the control resource set that are included in the subset of resources (Para. [0319]-Yum discloses the target resource may be transmitted in a bitmap form).
	Yum is considered to be analogous because it is in the same field of wireless communication system, dealing with channel state reporting. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Yum on channel state representation using bitmap, with a motivation to maximize throughput, and reduce base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems.. (Yum, Para. [0006]).

Regarding claim 30, Xu in view of Papasakellariou teaches the method of claim 28. 
Although, Xu in view of Papasakellariou teaches the method, Xu in view of Papasakellariou fails to explicitly teach further comprising: transmitting a bitmap to at least the first UE that indicates portions of the control resource set that are included in the first subset of resources and the second subset of resources. 
However, Yum explicitly teaches further comprising: transmitting a bitmap to at least the first UE that indicates portions of the control resource set that are included in the first subset of resources and the second subset of resources (Para. [0319]-Yum discloses the target resource may be transmitted in a bitmap form).
	Yum is considered to be analogous because it is in the same field of wireless communication system, dealing with channel state reporting. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Yum on channel state representation using bitmap, with a motivation to maximize throughput, and reduce base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems.. (Yum, Para. [0006]).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of YUM et al. (US 20180175983 A1), hereinafter referenced as Yum, and further in view of CHEN et al. (US 20140204849 A1), hereinafter referenced as Chen.

Regarding claim 8, Xu in view of Papasakellariou, and further in view of Yum teaches the apparatus of claim 7.
Although, Xu in view of Papasakellariou and Yum teaches the apparatus, Xu in view of Papasakellariou and Yum fail to explicitly teach wherein the bitmap indicates resources that are available for the downlink shared channel or indicates resources that are unavailable for the downlink shared channel.
However, Chen explicitly teaches wherein the bitmap indicates resources that are available for the downlink shared channel or indicates resources that are unavailable for the downlink shared channel (Para. [0053]-Chen discloses each bit in the bitmap indicates whether a particular resource block group (RBG) is scheduled for a user equipment (UE) or not scheduled the UE. (Please see also John Wilson et al. (US 20190007961 A1), Fig. 2 and 4, Para. [0078])).
	Chen is considered to be analogous because it is in the same field of wireless communication system, dealing with control channel element-based downlink shared channel resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou and Yum to incorporate the teachings of Chen on using bitmap to indicate resource availability, with a motivation to improve efficiency and overall throughput, by assigning resources for a data channel for a user equipment, based on a resource granularity associated with a control channel, and code to send the data channel transmissions in a subframe based on the assignment. (Chen, Para. [0013]).


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of YUM et al. (US 20180175983 A1), hereinafter referenced as Yum, and further in view of Sun et al. (US 20190363824 A1), hereinafter referenced as Sun.

Regarding claim 9, Xu in view of Papasakellariou, and further in view of Yum teaches the apparatus of claim 7.
Although, Xu in view of Papasakellariou and Yum teaches the apparatus, Xu in view of Papasakellariou and Yum fail to explicitly teach wherein a resolution of each bit of the bitmap is based at least in part on a lowest aggregation level used for downlink control channel transmissions.
However, Sun explicitly teaches wherein a resolution of each bit of the bitmap is based at least in part on a lowest aggregation level used for downlink control channel transmissions (Para. [0119]-Sun discloses, a higher resolution rate matching indicator (i.e., including added bits) may be included in the grant. For instance, instead of utilizing a single bit for indicating rate matching configuration, additional bits may be used for finer control).
	Sun is considered to be analogous because it is in the same field of wireless communications, dealing with rate matching resource set. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou and Yum to incorporate the teachings of Sun on bitmap resolution to indicate channel state, with a motivation to improve efficiency and overall throughput, and efficient utilization of resources in a wireless system. (Sun, Para. [0004]).


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of YUM et al. (US 20180175983 A1), hereinafter referenced as Yum, and further in view of Tavildar et al. (US 20170230154 A1), hereinafter referenced as Tavildar.

Regarding claim 10, Xu in view of Papasakellariou, and further in view of Yum teaches the apparatus of claim 7.
Although, Xu in view of Papasakellariou and Yum teaches the apparatus, Xu in view of Papasakellariou and Yum fail to explicitly teach wherein the bitmap omits resource locations of the first downlink control channel.
However, Tavildar explicitly teaches wherein the bitmap omits resource locations of the first downlink control channel (Fig. 1 and 3. Para. [0073]-Tavildar discloses identify which bits were removed for the AL-4 bitmap's downlink control message. With any removed bits identified, the processor 302 may then reconstruct the full bitmap with the location of the asserted bits for the UE 102 maintained. In this manner, the UE 102 may then identify its allocated resources for at least the assigned subframe).
	Tavildar is considered to be analogous because it is in the same field of wireless communications, dealing with resource allocation information using aggregation level-based multi-cast control channel design.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou and Yum to incorporate the teachings of Tavildar on bitmap, with a motivation to improve network efficiency, and allow resource allocation information to be signaled to UEs in a manner that reduces the overhead. (Tavildar, Para. [0004]).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of YUM et al. (US 20180175983 A1), hereinafter referenced as Yum, and further in view of CHO et al. (US 20190104435 A1), hereinafter referenced as Cho, and further in view of Tavildar et al. (US 20170230154 A1), hereinafter referenced as Tavildar.

Regarding claim 11, Xu in view of Papasakellariou, and further in view of Yum teaches the apparatus of claim 7.
Although, Xu in view of Papasakellariou and Yum teaches the apparatus, Xu in view of Papasakellariou and Yum fail to explicitly teach to cause the apparatus to: receive configuration information that indicates one or more locations in the resources of the control resource set that are unavailable for the downlink shared channel.
However, Cho explicitly teaches to cause the apparatus to: receive configuration information that indicates one or more locations in the resources of the control resource set that are unavailable for the downlink shared channel (Para. [0381]-Cho discloses based on the configuration information in the system information, the UE may determine a location where the contention based resource region is allocated, a location of a transmission area for transmitting the preamble in the contention based resource region, the number of transmission regions allocated for transmitting the message in the contention based resource region, and the available transmission region and the unavailable transmission region in the allocated resource region).
	Cho is considered to be analogous because it is in the same field of wireless communication system, dealing with data transmission and receipt.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou and Yum to incorporate the teachings of Cho on network configuration information, with a motivation to improve network efficiency, and meet the requirement for accommodation of explosive data traffic, significant increase of transmission rate per user, accommodation of a significantly increased number of connected devices, very low end-to-end latency, and high energy efficiency. (Cho, Para. [0003]).
Although, Cho further teaches the bitmap (Para. [0443]-Cho discloses the information indicating the availability of the transmission region may be expressed in the form of a bitmap), Xu in view of Papasakellariou, and further in view of Yum and Cho fail to explicitly teach and wherein the bitmap omits the indicated one or more locations.
However, Tavildar explicitly teaches and wherein the bitmap omits the indicated one or more locations (Fig. 1 and 3. Para. [0073]-Tavildar discloses identify which bits were removed for the AL-4 bitmap's downlink control message. With any removed bits identified, the processor 302 may then reconstruct the full bitmap with the location of the asserted bits for the UE 102 maintained. In this manner, the UE 102 may then identify its allocated resources for at least the assigned subframe).
	Tavildar is considered to be analogous because it is in the same field of wireless communications, dealing with resource allocation information using aggregation level-based multi-cast control channel design.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou, and further in view of Yum and Cho to incorporate the teachings of Tavildar on bitmap, with a motivation to improve network efficiency, and allow resource allocation information to be signaled to UEs in a manner that reduces the overhead. (Tavildar, Para. [0004]).


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of YUM et al. (US 20180175983 A1), hereinafter referenced as Yum, and further in view of Lee et al. (US 20130194931 A1), hereinafter referenced as Lee.

Regarding claim 12, Xu in view of Papasakellariou, and further in view of Yum teaches the apparatus of claim 7.
Although, Xu in view of Papasakellariou and Yum teaches the apparatus, Xu in view of Papasakellariou and Yum fail to explicitly teach wherein: two or more different UEs are scheduled with downlink shared channels that overlap with the subset of resources, and wherein the bitmap is provided to each of the two or more different UEs for downlink shared channel rate-matching.
However, Lee explicitly teaches wherein: two or more different UEs are scheduled with downlink shared channels that overlap with the subset of resources (Para. [0171]-Lee discloses, up to two WTRU or UE-specific ePDCCH resource sets may be configured per WTRU or UE and the two WTRU or UE-specific ePDCCH resource sets may be overlapped partially or fully in PRB pairs),
and wherein the bitmap is provided to each of the two or more different UEs for downlink shared channel rate-matching (Para. [0171]-Lee discloses, a bitmap may be used to indicate the PRB-pairs configured for common search space. In an embodiment, up to two WTRU or UE-specific ePDCCH resource sets may be configured per WTRU or UE).
	Lee is considered to be analogous because it is in the same field of wireless communications, dealing with the provision of physical layer downlink control channel.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou, and further in view of Yum to incorporate the teachings of Lee on downlink shared channel rate-matching and bitmap, with a motivation to improve network efficiency and throughput, and guarantee peak system throughput enhancement, extended cell coverage, higher Doppler support, and the like. (Lee, Para. [0002]).


Claims 13, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of Hosseini et al. (US 20180324018 A1), hereinafter referenced as Hosseini.

Regarding claim 13, Xu in view of Papasakellariou teaches the apparatus of claim 1.
Although, Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fail to explicitly teach wherein the first downlink control channel includes an indication of whether one or more rate-matching information fields are provided to the first UE, and wherein the determination and the processing are performed based at least in part on the indication.
However, Hosseini explicitly teaches wherein the first downlink control channel includes an indication of whether one or more rate-matching information fields are provided to the first UE (Para. [0047]-Hosseini discloses unused sPDCCH control region may be repurposed by including an indication in the downlink grant of the sPDCCH (e.g., an sPDCCH rate matching information field) that indicates the start of the uplink grants in the sPDCCH),
and wherein the determination and the processing are performed based at least in part on the indication (Fi.g . 1 Para. [0047]-Hosseini discloses an sPDCCH rate matching information field) that indicates the start of the uplink grants in the sPDCCH. The UE 115-a that holds the downlink grant may rate match the sPDSCH data region around the downlink grant and uplink grants, if any, to use this otherwise unallocated portion of the sPDCCH as an additional portion of the sPDSCH. The size of this indicator may provide the number of available positions to start the uplink grans in the sPDCCH).
	Hosseini is considered to be analogous because it is in the same field of wireless communication, dealing with downlink control channel structures.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Hosseini on downlink control channel structures and rate-matching information, with a motivation to improve network efficiency and throughput, and to efficiently communicate control information, and minimize the amount of processing time required for a UE to receive and decode the control information. (Hosseini, Para. [0005]).

Regarding claim 27, Xu in view of Papasakellariou teaches the method of claim 24.
Although, Xu in view of Papasakellariou teaches the method, Xu in view of Papasakellariou fail to explicitly teach wherein the first downlink control channel includes an indication of whether one or more rate-matching information fields are provided to the first UE, and wherein the determining and the processing are performed based at least in part on the indication.
However, Hosseini explicitly teaches wherein the first downlink control channel includes an indication of whether one or more rate-matching information fields are provided to the first UE (Para. [0047]-Hosseini discloses unused sPDCCH control region may be repurposed by including an indication in the downlink grant of the sPDCCH (e.g., an sPDCCH rate matching information field) that indicates the start of the uplink grants in the sPDCCH),
and wherein the determining and the processing are performed based at least in part on the indication (Fi.g . 1 Para. [0047]-Hosseini discloses an sPDCCH rate matching information field) that indicates the start of the uplink grants in the sPDCCH. The UE 115-a that holds the downlink grant may rate match the sPDSCH data region around the downlink grant and uplink grants, if any, to use this otherwise unallocated portion of the sPDCCH as an additional portion of the sPDSCH. The size of this indicator may provide the number of available positions to start the uplink grans in the sPDCCH).
	Hosseini is considered to be analogous because it is in the same field of wireless communication, dealing with downlink control channel structures.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Hosseini on downlink control channel structures and rate-matching information, with a motivation to improve network efficiency and throughput, and to efficiently communicate control information, and minimize the amount of processing time required for a UE to receive and decode the control information. (Hosseini, Para. [0005]).


Claims 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of Montojo et al. (US 20120155362 A1), hereinafter referenced as Montojo.

Regarding claim 14, Xu in view of Papasakellariou teaches the apparatus of claim 1, wherein the instructions to determine are executable by the processor.
Although, Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fail to explicitly teach to cause the apparatus to: receive, from a base station, configuration information that enables rate-matching around the subset of resources, or that disables rate-matching around the subset of resources.
However, Montojo explicitly teaches to cause the apparatus to: receive, from a base station, configuration information that enables rate-matching around the subset of resources (Para. [0077]-Montojo discloses rate matching may also be enabled or disabled based on measured interference levels at the UE. For example, if the UE measures low interference levels, the UE may be instructed to disable rate matching),
or that disables rate-matching around the subset of resources (Para. [0077]-Montojo discloses, newer UEs with RS-IC (reference signal interference cancellation) capability may be instructed to disable rate matching because RS-IC allows the UE to cancel the interference from a neighbor CRS).
	Montojo is considered to be analogous because it is in the same field of wireless communication system, dealing with rate matching of data and control channels.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Montojo on disabling rate-matching using configuration information, with a motivation to improve network efficiency, and not only to meet the growing demand for mobile broadband access, but to advance and enhance the user experience with mobile communications. (Montojo, Para. [0008]).

Regarding claim 23, Xu in view of Papasakellariou teaches the apparatus of claim 16, wherein the instructions to determine are executable by the processor.
Although, Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fail to explicitly teach to cause the apparatus to: configure the first UE to enable rate-matching around the first subset of resources and the second subset of resources, or to disable rate-matching around the first subset of resources and the second subset of resources.
However, Montojo explicitly teaches to cause the apparatus to: configure the first UE to enable rate-matching around the first subset of resources and the second subset of resources (Para. [0077]-Montojo discloses rate matching may also be enabled or disabled based on measured interference levels at the UE. For example, if the UE measures low interference levels, the UE may be instructed to disable rate matching),
or to disable rate-matching around the first subset of resources and the second subset of resources (Para. [0077]-Montojo discloses, newer UEs with RS-IC (reference signal interference cancellation) capability may be instructed to disable rate matching because RS-IC allows the UE to cancel the interference from a neighbor CRS).
	Montojo is considered to be analogous because it is in the same field of wireless communication system, dealing with rate matching of data and control channels.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Montojo on disabling rate-matching using configuration information, with a motivation to improve network efficiency, and not only to meet the growing demand for mobile broadband access, but to advance and enhance the user experience with mobile communications. (Montojo, Para. [0008]).


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of Kim et al. (US 20120063350 A1), hereinafter referenced as Kim.

Regarding claim 15, Xu in view of Papasakellariou teaches the apparatus of claim 1.
Although, Xu in view of Papasakellariou teaches the apparatus, Xu in view of Papasakellariou fail to explicitly teach wherein each of a plurality of search spaces within the control resource set is mapped to a set of control channel elements (CCEs), and wherein an index for each search space is based on a function of at least one of: an aggregation level (AL), a CCE position of the search space within the control resource set, a time-based index, a UE index, a frequency-based index, or any combinations thereof.
However, Kim explicitly teaches wherein each of a plurality of search spaces within the control resource set is mapped to a set of control channel elements (CCEs) (Para. [0220]-Kim discloses each sub-search space is mapped to the interleaved CCE index),
and wherein an index for each search space is based on a function of at least one of: an aggregation level (AL), a CCE position of the search space within the control resource set, a time-based index, a UE index, a frequency-based index, or any combinations thereof (Para. [0205]-Kim discloses a sub-search space corresponding to CCE index 0 before interleaving is mapped to a position of CCE index 0 after interleaving).
	Kim is considered to be analogous because it is in the same field of wireless communication, dealing with monitoring control channels.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou to incorporate the teachings of Kim on search spaces within the control resource set, with a motivation to improve network efficiency, and transmit a control channel in a multiple carrier system.. (Kim, Para. [0007]).


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200022168 A1), hereinafter referenced as Xu, in view of Aris Papasakellariou (US 20180227156 A1), hereinafter referenced as Papasakellariou, and further in view of Harada et al. (US 20210243680 A1), hereinafter referenced as Harada, and further in view of Bagheri et al. (US 20190222400 A1), hereinafter referenced as Bagheri.

Regarding claim 19, Xu in view of Papasakellariou, and further in view of Harada teaches the apparatus of claim 17.
Although, Xu in view of Papasakellariou and Harada teaches the apparatus, Xu in view of Papasakellariou and Harada fail to explicitly teach wherein each of the plurality of search spaces have a same aggregation level.
However, Bagheri explicitly teaches wherein each of the plurality of search spaces have a same aggregation level (Fig. 5. Para. [0066]-Bagheri discloses the same aggregation level “L”. Para. [0061]-Bagheri discloses partially overlapping candidate PRBs, and/or CCEs of candidate PDCCH with the same or different aggregation levels).
	Bagheri is considered to be analogous because it is in the same field of wireless communications, dealing with rate-matching a data transmission around resources.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Xu in view of Papasakellariou and Harada to incorporate the teachings of Bagheri on search spaces and aggregation level, with a motivation to achieve maximum possible data rate per user, by rate-matching a data transmission around resources. (Bagheri, Para. [0005]).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	JOHN WILSON et al. (US 20190007961 A1)- A control resource region of an New Radio system slot structure may be separated into control resource sets, only some of which may be used for control transmissions. Aspects presented herein improve the efficient utilization of resources by enabling data transmission in resources of the DL control resource region and/or the UL control resource region. A UE receives an indication of a control resource set in a control resource region of a slot that may provide a control channel resource or a data channel resource and performs rate matching for data transmissions in the data channel based at least in part on the indication. The indication may be a semi-static indication, e.g., RRC signaling, of the control resource set............... Fig. 1-2. Abstract.
 (b)	Takeda et al. (US 20190069314 A1)- Deterioration of a throughput and communication quality is suppressed during communication that uses beam forming. A user terminal according to one aspect of the present invention includes: a reception section that receives a plurality of pieces of downlink control information related to scheduling of data of an identical carrier; and a control section that performs control to select one of the plurality of pieces of downlink control information, and transmit or receive the data based on the selected downlink control information, and each downlink control information is transmitted by using a different beam............... Fig. 1-8. Abstract.
(c)	Xie et al. (US 20120230266 A1)- The invention discloses a method for allocating resource including: a base station calculating a number of PDCCH aggregation degree groups based on CCE resources which can be occupied by PDCCH in a subframe, wherein PDCCH aggregation degree groups are divided based on a largest PDCCH aggregation degree; the base station setting at least one aggregation degree group in the middle of the total PDCCH aggregation degree groups as a common search space; and the base station, based on UE information and common information, determining PDCCH aggregation degree groups which are set as a UE specified search space using a space division function; and the base station searching a location of the UE specified search space in determined PDCCH aggregation degree groups which are set as the UE specified search space and performing PDCCH resource allocation. The invention achieves simplification of allocation modes and improves efficiency of PDCCH resource allocation............... Fig. 1-5. Abstract.
 (d)	Malladi et al. (US 20120263134 A1)- Various methods and systems for efficiently performing the blind decoding of downlink signals is described. Several forms of arranging possible CCE combinations are examined and investigated. Based on PDCCH size estimation/information, CCE concatenations that are most likely (of limited sets) can be arrived at. Tree-based concatenations are also devised using largest CCE ordering to align smaller CCE sizes to similar boundaries. By such ordering, the search space for all possible CCE ordering and sizes can be reduced to an efficient tree. Set mapping between possible lnposelstartCCElnposelend/REs are also described using a first set to secondary and tertiary sets. Various other ordering and sorting schemes are also detailed that enable a blind decode of a PDCCH channel to be efficiently performed............... Fig. 1-5. Abstract.
 (e)	Akkarakaran et al. (US 20190110280 A1)- Aspects of the disclosure relate to wireless communication systems configured to provide techniques for strategically placing a sounding reference signal (SRS) within a slot to improve the decoding timeline. Aspects of the disclosure further relate to wireless communication systems configured to optimize the physical downlink control channel (PDCCH) search space within a slot to improve the decoding timeline. Features may also include placing the SRS near the end of the slot, such as after the uplink user data traffic and the corresponding uplink demodulation reference signal (DMRS). In addition, features may also include identifying the PDCCH search space within the slot based on at least a slot index of the slot. Other aspects, embodiments, and features are also claimed and described............... Fig. 1-3. Abstract.
 (f)	Yerramalli et al. (US 20190182826 A1)- Methods, systems, and devices for wireless communications are described for multiplexing of uplink channels in a shared radio frequency spectrum band. Techniques may provide for segmenting uplink resources into multiple different sets of uplink resources, each set of uplink resources having one or more associated uplink control channel resources. A base station or user equipment (UE) may select a set of uplink resources from the multiple sets of uplink resources for uplink transmissions from the UE based on a location of the uplink control channel resources of the set of uplink resources relative to other allocated uplink resources of the UE. Uplink control information (UCI) may be multiplexed with one or more uplink shared channel transmissions of a UE for transmission to a base station in certain circumstances............... Fig. 1-3. Abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIZOU HASSAN (SPE) can be reached on (571)272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 4163

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472